Tuesday           1st

           May, 2001.


Calvin Leon Hamlin,                                            Appellant,

against       Record No. 1412-99-2
              Circuit Court No. CR-98-4171

Commonwealth of Virginia,                                      Appellee.


                        Upon a Rehearing En Banc

  Before Chief Judge Fitzpatrick, Judges Benton, Willis, Elder, Bray,
      Annunziata, Bumgardner, Frank, Humphreys, Clements and Agee


           Gregory W. Franklin, Assistant Public Defender
           (Office of the Public Defender, on brief), for
           appellant.

           Marla Graff Decker, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief), for
           appellee.


           By published opinion dated September 26, 2000, a divided

panel of this Court affirmed the judgment of the trial court.        See

Hamlin v. Commonwealth, 33 Va. App. 494, 534 S.E.2d 363 (2000).       We

stayed the mandate of that decision and granted a rehearing en banc.

           Upon rehearing en banc, it is ordered that the stay of the

September 26, 2000 mandate is lifted, and the judgment of the trial

court is affirmed for the reasons set forth in the majority panel

opinion.

           Judge Benton dissents for the reasons set forth in the

panel dissent.   See id. at 503-06, 534 S.E.2d at 367-68.
           The Commonwealth shall recover of the appellant an

additional fee of $200 for services rendered by the Public Defender

on the rehearing portion of this appeal, in addition to counsel's

costs and necessary direct out-of-pocket expenses.    This amount shall

be added to the costs due the Commonwealth in the September 26, 2000

mandate.

           This order shall be published and certified to the trial

court.


                               A Copy,

                                      Teste:

                                               Cynthia McCoy, Clerk

                                      By:

                                               Deputy Clerk




                                -2-